Per Curiam.
Defendant appeals his nonjury conviction of larceny in a building. MCLA § 750.360 (Stat Ann 1954 Bev § 28.592).
Defendant claims error in plaintiff’s failure to indorse and produce an alleged res gestae witness,1 a co-defendant whose case was subsequently dismissed. The rule requiring the people to indorse on the information and call all res gestae witnesses does not apply to accomplices. People v. Virgil Brown (1969), 15 Mich App 600; People v. Chaney (1970), 21 Mich App 120; People v. Leroy Morgan (1970), 24 Mich App 660.
Defendant also alleges that the evidence was insufficient to support the verdict. An accused’s guilt may be proved inferentially. People v. Moceri (1940), 294 Mich 483. We are satisfied that the evidence taken as a whole, including reasonable inferences therefrom, supports the trial court’s finding that the defendant was guilty beyond a reasonable doubt. People v. Helcher (1968), 14 Mich App 386.
Affirmed.

 MCLA § 767.40 (Stat Ann 1970 Cum Supp § 28.980).